Determination of the respondent Police Commissioner, dated August 9, 1990, which found petitioner guilty of two disciplinary specifications and imposed a penalty of forfeiture of 10 vacation days, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Helen Freedman, J.], entered on or about April 26, 1991), is dismissed, without costs and without disbursements.
Viewing the record as a whole, which raised issues of credibility and included petitioner’s admission that he grabbed the female officer’s arm at the precinct and later blocked her car and took her keys out of the ignition, respondent’s determination is supported by substantial evidence (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443). Concur — Murphy, P. J., Sullivan, Rosenberger, Wallach and Rubin, JJ.